Title: From John Adams to Skelton Jones, 11 March 1809
From: Adams, John
To: Jones, Skelton



Sir
Quincy March 11th 1809

I rec’d yesterday your favour of the Month of August 1808 and if the following answers to your Questions will be any gratification to your curiosity or any Aid to your Work, they are at your Service.
1. My Father was John Adams, the Son of Joseph Adams the Son of another Joseph Adams, the Son of Henry Adams who all lived independent New England Farmers and died and lie buried in this Town of Quincy formerly called Braintree and more anciently Still Mount Wollaston. My Mother was Susanna Boylston Daughter of Peter Boylston of Brookline, the oldest Son of Thomas Boylston a Physician who came from England in 1656 and purchased a Farm in that Town near Boston.—
2. I was Born in Quincy on the 19 of october, 1735
3. My early Life and Education were first at the Public Latin School in the then Town of Braintree, then at a private Academy under Mr Joseph Marsh, within three doors of my Fathers House, then at Harvard Colledge in Cambridge, where after four yers Studies I received a Degree as Batchelor of Arts in 1755 and after three years more that of Master of Arts.—
4. Among these accidents, the principal that I recollect were certain Theological Controversies, which were conducted as I thought with an uncharitable Spirit of Intollerance that convinced me I should be forever unfit for the Profession of Divinity and determined me to the Profession of the Law. To this cause were added many Compliments from my Accademical Companions who endeavoured to make me believe that I had a Voice and a Tongue as well as a Face and Front for a Public Speaker and that I was better fitted for the Bar than the Pulpit. For the Faculty of Medicine I never had any Inclination having an Aversion to Sick Rooms, and no fondness for Rising at all hours of the night to viset Patients.
5. Mr Maccarter a Clergyman, of Worcester, authorised by the Select-Men at the Commencement at Colledge in 1755, happened to be pleased with the performance of my part in the publick Exhibition engaged me to take the Charge of the Latin School in that Town, where in a few Months I entered as a Clark in the Office of Col. James Puttnam a Counsellor at Law in very large Practice and of very Respectable Talents and Information. Here as I boarded in his Family I had opportunities of Conversing with all the Judges Lawyers and many others of the Principal  Characters of the Province and heard their Speculations upon Publick affairs. This was highly delightful to me, because my Father who had a publick Soul had drawn my attention to Publick affairs, from my earliest Infancy, I had listened with eagerness to his Conversation with his Friends during the whole Expedition to Cape Breton in 1745 and I had received very grievous impressions of the Injustice and Ingratitude of Great Britain towards New England in that whole Transaction as well as many others before and after it, During the Years 1754. 1755. 1756. 1757. The Conduct of Generals Shirley Bradock, Abercrombie Webb and above all Lord Loudon which were daily discussed in Mr Putnams Family gave me such an opinion and such a disgust of the British government that I heartily wished the two Countries were Seperated forever. I was convinced We could defend ourselves against the French and manage our affairs better without than with English, in 1758 and 1759. Mr Pitt coming into Power sent Wolfe and Amherst, whom I saw with his Army as they passed through Worcester and these conquered his Army Cape Breton and Quebec I then rejoiced that I was an Englishman and gloried in the Name of Breton, But alass how Short was my tryumph in British Wisdom, and Justice, In February 1761 I heard the argument in the Council Chamber in Boston upon Writs of Assistance, and there Saw that Britain was determined to let nothing divert me from my Fidelity to my Country.
6 An inflexible course of studies and Labours to promote preserve and Secure that Independence of my Country which I so early saw to be inevitable against all Parties Factions and Nations that have Shown themselves unfriendly to it.
6 The fourth of March 1801. The Causes of my Retirement are to be found in the Writings of Freneau Markoe Ned Church Andrew Brown Pain Calender Hamilton Cobbet and John Ward Fenno and many others but more especially in the Circular Letters of Members of Congress from the Southern and Middle States, Without a compleat Collection of all these Libels no faithful History of the last twenty years can ever be written. Nor any adequate account given of the Causes of my Retirement from public Life.
8 My Life for the last Eight years has been Spent in the Bosom of my Family surrounded by my Children and Grand Children. In my Farm in my Garden and Library. But in all this there is nothing interesting to the Public.
9 Five feet Seven or nine Inches, I really know not which.
10 I have one head, four Limbs and five senses, like other Men, and nothing peculiar in any of them.
11 I have been Married forty four years, 12 To Miss Abigail Smith on the Twenty fifth of October 1764, in her Fathers House at Weymouth the next Town to this, and by her Father who was a Clergyman—
13 Three Sons and a Daughter, 14 This would require twenty Volums.
15 My temper in general has been tranquil except when any Instance of extraordinary Madness deceit Hypocricy Ingratitude Treachery, or Perfidy has suddenly struck me. Then I have always been irascible, enough and in three or four Instances, very extraordinary ones, too much so. The storm however never lasted for half a hour, and anger never rested in the Bosom.
16. Very little I believe.
17 Under my first Latin Master who was a Churl, I spent my time in Shooting Skaiting Swimming Flying Kites and every other boyish Exercise and diversion I could invent More mischiveous. Under my second Master, who was kind I began to love my Books and neglect my sports.
18 from that time I have been too Studious, At Colledge, next to the ordinary Routine of Classical studies, Mathematicks and natural Philosophy, were my favourite pursuits, When I began to study Law, I found Ethicks, the Law of Nations, the civil Law the common Law, and the Common Law, a field too vast, to admit of many other Inquiries. Classicks, History and Philosophy have however never been wholly neglected to this day—
19 Such Persons are all dead or so old as to be incapable of writing any long details.—
20 I have no Miniature and have been too much abused by Painters ever to sit to any one again.
I have the Honor to be, very respectfully Sir your / most obedient Servant

John Adams—